 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    XAVIER LUMAR J’WEIAL,                               No. 2: 18-cv-2766 KJN P
12                        Plaintiff,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    S. GYLES, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for injunctive relief. (ECF

19   No. 6.) For the reasons stated herein, the undersigned recommends that plaintiff’s motion for

20   injunctive relief be denied.

21   Legal Standard for Injunctive Relief

22          The standard for issuing a temporary restraining order is “substantially identical” to the

23   standard for issuing a preliminary injunction. See Stuhlbarg Int'l Sales Co. v. John D. Brush &

24   Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). “The proper legal standard for preliminary injunctive

25   relief requires a party to demonstrate ‘that he is likely to succeed on the merits, that he is likely to

26   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

27   favor, and that an injunction is in the public interest.’” Stormans, Inc. v. Selecky, 586 F.3d 1109,

28   1127 (9th Cir. 2009) (quoting Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20
                                                         1
 1   (2008); see also Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1172 (9th Cir. 2011) (“After

 2   Winter, ‘plaintiffs must establish that irreparable harm is likely, not just possible, in order to

 3   obtain a preliminary injunction.’”); Am. Trucking Ass'ns v. City of Los Angeles, 559 F.3d 1046,

 4   1052 (9th Cir. 2009). A plaintiff seeking a preliminary injunction must make a showing on all

 5   four of these prongs. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

 6          The Ninth Circuit has also held that “[a] preliminary injunction is appropriate when a

 7   plaintiff demonstrates ... that serious questions going to the merits were raised and the balance of

 8   hardships tips sharply in the plaintiff's favor.” Id. at 1134–35 (quoting Lands Council v. McNair,

 9   537 F.3d 981, 987 (9th Cir. 2008) (en banc)). The party seeking the injunction bears the burden

10   of proving these elements. Klein v. City of San Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009);

11   see also Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (citation

12   omitted) (“A plaintiff must do more than merely allege imminent harm sufficient to establish

13   standing; a plaintiff must demonstrate immediate threatened injury as a prerequisite to

14   preliminary injunctive relief”).

15   Discussion

16          The pending motion for injunctive relief appears to be based on the claims raised in the

17   complaint alleging that defendant Mule Creek State Prison (“MCSP”) Law Librarian Gyles

18   refused to provide plaintiff with copies. In the pending motion, plaintiff seeks an order directing

19   defendant Gyles to provide plaintiff with copies.

20          In the recently issued order screening the complaint, the undersigned found that plaintiff
21   stated one potentially colorable access to the courts claim against defendant Gyles based on her

22   alleged refusal to make copies. The undersigned dismissed the remaining claims against

23   defendant Gyles with leave to amend. Accordingly, the undersigned herein considers whether

24   plaintiff is entitled to injunctive relief based on the one potentially colorable claim raised in the

25   complaint regarding defendant Gyles’ alleged failure to make copies.

26          In the screening order, the undersigned found that plaintiff’s claim that defendant Gyles
27   refused to copy Senate Bill 1134, which plaintiff wanted to file in support of his opposition to

28   respondent’s motion to dismiss filed in 1: 17-1526, stated a potentially colorable claim for relief.
                                                         2
 1   Plaintiff filed his opposition to the motion to dismiss in 1:17-1526 on February 20, 2018.1 (See

 2   1:17-cv-1526, ECF No. 20.) Defendant Gyles’ alleged refusal to make a copy of one document

 3   for plaintiff in February 2018 does not demonstrate that plaintiff is likely to suffer irreparable

 4   harm if the court does not grant his request for injunctive relief. Accordingly, plaintiff is not

 5   entitled to injunctive relief on this ground.

 6           The pending motion for injunctive relief raises two claims against defendant Gyles not

 7   raised in the complaint. The undersigned addresses these claims herein.

 8           Plaintiff alleges that defendant Gyles refused to copy an administrative grievance for

 9   plaintiff because she does not have to “aid a paper attack on staff.” Plaintiff’s claim that

10   defendant Gyles refused to copy a grievance is vague. Plaintiff does not allege when this incident

11   occurred. Plaintiff also does not describe the grievance he requested to be copied. For these

12   reasons, the undersigned finds that plaintiff’s claim that defendant Gyles refused to copy a

13   grievance does not demonstrate that plaintiff will suffer irreparable harm if the court does not

14   grant his request for injunctive relief.

15           Plaintiff alleges that defendant Gyles will not provide plaintiff with staff/citizen’s

16   complaint forms. However, plaintiff does not allege that he is unable to obtain staff/citizen’s

17   complaint forms from other sources. Plaintiff also does not discuss if defendant Gyles denied

18   him access to these forms on one occasion, or whether defendant Gyles refused all of his requests

19   for these forms. Plaintiff also does not describe when and how defendant Gyles communicated to

20   plaintiff her alleged refusal to provide these forms. For these reasons, the undersigned finds that
21   plaintiff’s claim that defendant Gyles refused to provide him with staff/citizen’s complaint forms

22   does not demonstrate that plaintiff will suffer irreparable harm if the court does not issue

23   injunctive relief.

24   ////

25
     1
26      A court may take judicial notice of matters of public record. Lee v. City of Los Angeles, 250
     F.3d 668, 689 (9th Cir. 2001) (citing Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir.
27   1986), abrogated on other grounds by Astoria Fed. Sav. & Loan Ass'n v. Solimino, 501 U.S. 104
     (1991)).
28
                                                         3
 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to appoint

 2   a district judge to this action; and

 3           IT IS HEREBY RECOMMENDED that plaintiff’s motion for injunctive relief (ECF No.

 4   6) be denied.

 5           These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: March 5, 2019

13

14

15

16
     Jwei2766.inj
17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
